Citation Nr: 0933031	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-21 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a nerve disability as a result of treatment 
received at a VA facility in September 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to 
December 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an adverse action in April 2003 of 
the "Tiger Team" located at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the benefits sought on appeal.  The Veteran appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.  The Board notes that the RO in Des 
Moines, Iowa has original jurisdiction over this claim.

In August 2008, the Board remanded the Veteran's claim in 
order to provide the Veteran's representative with a copy of 
the consent form he signed in August 2001 for an excisional 
biopsy of posterior cervical lymph node, right, and to issue 
a supplemental statement of the case (SSOC) based on all the 
evidence in the file, including evidence submitted after the 
March 2008 SSOC.  Based on additional submissions from the 
Veteran, which includes the August 2001 consent form, it 
appears that the Veteran's representative was also provided a 
copy.  In addition, a SSOC, which addressed all evidence 
submitted since the March 2008 SSOC, was issued in March 
2009.  Therefore, the Board finds that its remand directives 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment for his cervical lymph node biopsy, nor does the 
evidence show that any additional disability was an event 
that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C. § 1151 for 
treatment furnished as part of a cervical lymph node biopsy 
at a VA Medical Center have not been met.  38 U.S.C. § 1151 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the Veteran in March 2002 and February 2007.  The 
letters addressed all required notice elements detailed 
above. Additionally, the February 2007 letter addressed the 
relevant rating criteria and effective date provisions as 
outlined in the Dingess decision.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in April 2003.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the February 2007 
letter, the Veteran was allowed the opportunity to present 
evidence and argument in response.  The Veteran's claim was 
readjudicated in the March 2008 and March 2009 supplemental 
statements of the case (SSOCs), after additional evidence was 
associated with the claims folder.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (a timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice, 
and VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and Social Security Administration records.  
Additionally, VA medical opinions were obtained in February 
2008 and May 2008.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinions obtained in this case are 
adequate, as they are predicated on a full reading of the VA 
medical treatment records in the Veteran's claims file.  They 
considered all of the pertinent evidence of record, to 
include the Veteran's September 2001 surgery reports and the 
statements of the Veteran, and provide a complete rationale 
for the opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

In the May 2009 Informal Hearing Presentation, the Veteran's 
representative in effect requested that the Board send this 
case to an independent medical expert (IME), purportedly 
because a VA physician is incapable of rendering an unbiased 
opinion with respect to section 1151 claims.  The Board, 
however, finds no obvious bias in the VA medical opinions 
here under consideration.  Contrary to the representative's 
assertions, the VA opinions appear to be complete, thorough 
and well-reasoned.  Both examiners indicated complete review 
of the claims file and discussed all pertinent evidence in a 
detailed medical history.  Indeed, the February 2008 VA 
examiner stated that perhaps a general surgeon or head and 
neck surgeon should also review the case, and in response, 
the May 2008 VA opinion was obtained.  The Veteran's 
representative has not indicated what further detail should 
have been provided by the examiner in these opinions, such 
that an IME would be necessary.  There is no complexity or 
controversy in this case which would warrant referring the 
matter to an IME.  See 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901 (2008).  See also Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (VA's duty to assist is not a license for a 
"fishing expedition").  The Board adds that the Veteran has 
been accorded ample opportunity to obtain a medical opinion 
which are supportive of his claim.  He has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's 
responsibility to support a claim for VA benefits).  
Therefore, the Board concludes that the Veteran's 
representative's argument is without merit.

Accordingly, the Board finds that the VCAA duty to assist has 
also been satisfied. 


LAW AND ANALYSIS

Title 38, United States Code, Section 1151 provides that 
where a Veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.3611; see also Anderson v. 
Principi, 18 Vet. App. 371, 376 (2004); Kilpatrick v. 
Principi, 16 Vet. App. 1, 3 (2002).  The Veteran does not 
contend, nor does the evidence reflect that consideration 
under any other theory of entitlement is warranted.

For claims filed after October 1, 1997, the disability must 
be caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran by VA, and the proximate 
cause of the disability was (a) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (b) an 
event that was not reasonably foreseeable.  38 U.S.C. § 
1151(a)(1); 38 C.F.R. § 3.361(d).  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a Veteran's additional 
disability or death, it must be shown that the hospital care 
or medical or surgical treatment caused the Veteran's 
additional disability or death; and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care 
or medical or surgical treatment without the Veteran's 
informed consent.  See 38 C.F.R. § 3.361(d)(1) (2008).
Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Second, there must be evidence of additional disability, as 
shown by comparing the Veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the Veteran's failure to follow properly given 
medical instructions.  38 U.S.C. § 1151(a); 38 C.F.R. § 
3.301(c)(3).

The Veteran contends that in September 2001, he underwent an 
excisional biopsy of posterior cervical lymph node, right, at 
the VAMC Iowa City, Iowa, and that after the surgery he 
experienced nerve trauma, specifically neuropathy of a spinal 
accessory nerve.  The Veteran contends that he was not 
informed that this was a known complication of the procedure.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The medical 
evidence of record does not show that the Veteran has any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment or some instance of fault 
on the part of VA in furnishing medical care or that the 
outcome of the treatment was an event not reasonably 
foreseeable.  

The evidence of record confirms that the Veteran underwent an 
excisional biopsy of posterior cervical lymph node, right, in 
September 2001.  On August 22, 2001, the Veteran executed a 
document acknowledging the procedure that he was going to 
undertake.  The surgeons discussed the various risks and 
complications of surgery with the Veteran, including but not 
limited to bleeding and infection, and his informed consent 
was obtained.  In addition, the September 2001 operative 
report notes that the Veteran elected to undergo excisional 
lymph node biopsy knowing the risks, benefits and 
alternatives.  The operative report noted that the Veteran 
tolerated the procedure well and that he was taken to the 
recovery room in robust condition.  A general surgery follow 
up in October 2001 noted no complaints.  A subsequent follow 
up later that same month noted symptoms of incisional pain, 
right neck numbness ad weakness with elevation of the 
shoulder and turning the head to the right since the surgery.  
An inability to abduct the arm past 90 degrees and rotate the 
neck to the right was also noted, as well as a weak shoulder 
shrug.  An EMG and neurological consult was ordered.  These 
took place in November 2001, and showed spinal accessory 
neuropathy.  The Veteran was also seen in neurology in 
December 2001 for chronic daily headaches, which he related 
to falling off a roof in 1989 with resultant neck surgery.  
Indeed, the Veteran's VAMC treatment records confirm that the 
Veteran was seen for neck pain on numerous occasions which he 
related to his 1989 injury.  

A VA medical opinion was obtained in February 2008.  The 
February 2008 VA examiner reviewed the Veteran's claims file 
and medical records.  The examiner stated that it was a known 
complication for nerves located in the proximity of a 
surgical procedure to, on occasion, be injured or damaged as 
a result of that procedure.  The examiner continued that 
nerve trauma is one of the complications that is usually 
discussed when obtaining consent for a lymph node dissection 
in the cervical region.  Therefore, there did not appear to 
be any evidence to support an allegation of carelessness, 
etc., in this case.  The examiner also concluded that it may 
be appropriate to have this case reviewed by a general 
surgeon or head and neck surgeon as well. 

Accordingly, an additional VA medical opinion was obtained in 
May 2008.  The May 2008 VA examiner, a surgeon, also reviewed 
the Veteran's medical records and claims file.  The examiner 
stated that the Veteran presented with a longstanding 
lymphadenopathy with weight loss and fatigue, suspicious for 
malignancy and disease which would require biopsy of the 
lymph node.  A known complication of cervical lymph node 
biopsy is injury to nerves in the neck with subsequent muscle 
weakness, pain and disability.  The physicians who have taken 
care of the Veteran over the past years documented a weakness 
in the spinal accessory nerve at the site of the biopsy, 
consistent with nerve injury.  They documented the Veteran's 
subsequent disability with pain, weakness and limitation of 
motion in his arm.  The nerve injury is a known complication 
of the biopsy.  A pathology report showed this to be an 
inflammatory lymph node, but not a malignancy.  This 
disability from nerve injury can occur no matter who is doing 
the operation.  It has been well described and is a known 
risk of performing this procedure.  Therefore, the examiner 
concluded that the Veteran had a spinal accessory nerve 
injury following right neck lymph node biopsy and subsequent 
disability documented on the electromyelogram and nerve 
conduction velocity studies, but that this was not the result 
of negligence.  The examiner stated that this was a known 
complication of the operation to perform a lymph node biopsy 
and was not a result of negligence or malicious intent on the 
part of any physicians taking care of the Veteran.

The only evidence in the claims file serving to link the 
Veteran's additional disability to carelessness, negligence 
or the like on the part of VA emanates from statements made 
by the Veteran himself.  It is now well settled, however, 
that laypersons without medical training, such as the 
Veteran, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2008) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  The Veteran's statements in this 
regard are accordingly lacking in probative value.

Regarding the Veteran's contentions that he was not informed 
of the possibility of nerve damage as known complication of 
this procedure, the Board notes that the Veteran signed an 
informed consent form in August 2001, and again stated at the 
time of the operation that he elected to undergo excisional 
lymph node biopsy knowing the risks, benefits and 
alternatives.  Although nerve damage was not specifically 
listed on the August 2001 consent form, as was noted by both 
the February 2008 and May 2008 VA examiners, this was a 
reasonably foreseeable complication of a lymph node biopsy.  
38 C.F.R. § 3.361(d)(2).  Furthermore, the "reasonably 
foreseeable" standard extends to forseeability on the part 
of a reasonable health care provider, and not the Veteran 
individually.  Id.

In sum, there is no competent medical evidence showing that 
the proximate cause of the Veteran's nerve trauma was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  There is no evidence showing that VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider.  Further, as noted by the 
February 2008 and May 2008 VA examiners, nerve trauma was an 
event that was reasonably foreseeable, and prior to his 
surgery in August 2001, the Veteran was specifically told 
that about some of the potential risks and complications of 
surgery.  For these reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for compensation under 38 U.S.C. § 1151.  Accordingly, the 
Board concludes that compensation for additional disability 
is not warranted.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for nerve 
trauma as a result of medical treatment furnished at a VA 
facility in September 2001 is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


